



COURT OF APPEAL FOR ONTARIO

CITATION: Wesbell Networks Inc. v. Bell Canada, 2015 ONCA 33

DATE: 20150123

DOCKET: C57303

Strathy C.J.O., Rouleau and Hourigan JJ.A.

BETWEEN

BDO
    Dunwoody Limited

as Receiver for Wesbell
    Networks Inc.

Plaintiff/Appellant

and

Bell Canada

Defendant/Respondent

Micheal Simaan, for the plaintiff/appellant

Jennifer Teskey and Guy White, for the
    defendant/respondent

Heard: October 8, 2014

On appeal from the judgment of Justice R.E. Mesbur of the
    Superior Court of Justice, dated June 3, 2013, with reasons reported at [2013]
    O.J. 4267 and from the order on costs dated July 30, 2013, with reasons
    reported at [2013] O.J. No. 3582.

By the Court:

[1]

The principal issue on this appeal is the interpretation of a Master Supply
    Agreement (MSA) between Wesbell Networks Inc. (Wesbell) and Bell Canada (Bell),
    whereby Wesbell agreed to build and run a Voice over Internet Protocol (VoIP)
    for Bell.

[2]

The appellant submits the trial judge failed to give effect to the
    parties intentions in interpreting the MSA.

[3]

Wesbell leased the equipment used to construct the VoIP system from a
    third party. Bell guaranteed Wesbells performance of the lease by way of a
    put agreement, whereby Bell could be required to assume the lease if Wesbell
    defaulted. The lease had a five-year term. The MSA had an initial three-year
    term, but Bell had an option to extend the agreement for a fourth year. After
    that, the MSA would automatically renew for one-year terms, unless terminated.

[4]

Bell owed Wesbell approximately $3.5 million at the end of the third
    year of the MSA. It gave notice to Wesbell, renewing the MSA for the optional
    fourth year. Wesbell then issued an invoice for the amount Bell owed. Four days
    later, Wesbell declared itself insolvent and made an assignment in bankruptcy.
    This triggered default under both the MSA and the lease.

[5]

Bell exercised its contractual right to terminate the MSA for material
    breach. As it was contractually required to do under the MSA, Bell assumed
    Wesbells rights and obligations under the lease. It paid the lessor approximately
    $2 million, being the amount owing under the lease for the remainder of the
    term. In its defence of the claim brought by Wesbells receiver, Bell sought to
    set-off this sum against the balance it owed to Wesbell.

[6]

The relevant provision of the MSA was as follows:

11.3
Material Breach by [Wesbell]
If BELL terminates
    this Agreement due to a Material Breach by [Wesbell] []  BELL shall assume all
    of [Wesbell]'s rights and obligations under the Equipment Leases and shall
    purchase from [Wesbell] all of the Associated Property. []  Any assumption by
    BELL of the Equipment Leases and the Associated Property, whether pursuant to
    this or any other Section, shall be on a fully paid-up basis free and clear of
    all encumbrances and BELL shall have no liability for, and [Wesbell]  shall be
    fully responsible for and indemnify BELL against, all outstanding debts,
    defaults, encumbrances or obligations of or pertaining to [Wesbell]  with
    respect to the Equipment Lease and the Associated Property existing at the time
    of such purchase []

[7]

Wesbell admitted that this clause gave rise to a contractual right of
    set-off against the amount Bell owed to it. The issue at trial was whether Bell
    was entitled to set-off
all
the amount it paid to the lessor after its
    assumption of the lease or only the lease payments owing by Wesbell to the
    lessor at the time of the termination of the MSA.

[8]

Wesbell argued, relying on previous drafts of the MSA as well as
    evidence of the pre-contractual negotiations between Bell and Wesbell, that it
    was the parties intention that Bell would have no recourse against Wesbell for
    the balance of the lease payments in the event of a material breach of the MSA
    by Wesbell.

[9]

The trial judge acknowledged that she was required to consider the
    factual matrix of the MSA. Both the equipment lease and the put agreement with
    the lessor were attached to the MSA and informed its meaning. However, she
    declined to consider the parties subjective intentions in interpreting the
    MSA. She found that an entire agreement clause in the MSA precluded her from
    considering prior drafts of the MSA and that she could consider only the
    wording of the final agreement.

[10]

The
    trial judge described the MSA as hardly a model of drafting clarity. She held
    that at the time of Wesbells default under the lease, it was obliged to pay the
    lessor liquidated damages in an amount equal to the balance owing for the
    remaining term of the lease. This was an outstanding  obligation of Wesbell
    under s. 11.3 of the MSA. The amount paid by Bell to the lessor was a discharge
    of this outstanding obligation and Wesbell was contractually required to
    indemnify Bell for this payment. A contractual right of set-off was available
    to Bell.

[11]

Alternatively,
    she concluded that if contractual set-off was not available, then both legal
    set-off and equitable set-off were available.

[12]

From
    the decision of the Supreme Court of Canada in
Sattva Capital Corp. v.
    Creston Moly Corp
., 2014 SCC 53, at para. 50, makes it clear that [c]ontractual
    interpretation involves issues of mixed fact and law as it is an exercise in
    which the principles of contractual interpretation are applied to the words of
    the written contract, considered in light of the factual matrix. In most
    cases, therefore, contractual interpretation will be subject to a deferential
    standard of review:
Martenfeld v. Collins Barrow Toronto LLP
,
2014
    ONCA 625, at paras. 39-42.

[13]

The
    trial judge was alive to the contractual matrix. She made detailed factual
    findings with respect to the formation of the MSA, its performance and its
    breach. She correctly observed that the parties subjective intentions were
    irrelevant to the construction of the agreement, referring to
Eli Lilly and
    Co. v. Novopharm Ltd
.
,

[1998] 2 S.C.R. 129 (see also
Martenfeld
,
    at paras. 75, 79). She also declined to consider previous drafts of the MSA in
    interpreting the agreement executed by the parties. In light of the entire
    agreement clause and binding authority, this was correct:
Indian
    Molybdenum Ltd. v. The King
, [1951] 3 D.L.R. 497 (S.C.C.), at pp. 502-503.

[14]

The
    trial judges interpretation of the agreement was reasonable and is entitled to
    deference.

[15]

Therefore,
    we dismiss the appeal on this issue.

[16]

The
    appellants second submission is that Bells damages should have been limited
    to one year of lease payments. Had Wesbell not committed a material breach of
    contract, it would have been entitled to terminate the MSA after the fourth
    year and Bell would have been required to assume the remaining term of the lease.
    The appellant relies upon the principle that where a defendant who wrongly
    repudiates a contract has alternative modes of performance, the mode to be
    adopted in calculating damages is the one least profitable to the plaintiff and
    most favourable to the defaulting defendant:
Hamilton v. Open Window Bakery
,
2004
    SCC 9,
[2004] 1 S.C.R. 303, at paras. 11-13;
Agribrands Purina
    Canada Ltd. v. Kasamekas
, 2011 ONCA 460, 106 O.R. (3d) 427, at para. 45.

[17]

The
    appellants reliance on this case law is misplaced. This is not a case of
    alternative methods of calculating damages. When Wesbell made its voluntary
    assignment in bankruptcy, it became immediately liable to the lessor for the
    full amount of the remaining lease payments. Wesbell was required to indemnify
    Bell for this amount when Bell invoked s. 11.3 of the MSA.

[18]

The
    appellants third submission relates to the trial judges order that neither
    party should receive costs. There were no operative offers to settle and the
    appellant sought costs of $94,000. The respondent did not take issue with the
    quantum of costs claimed, but argued that there should be no costs, as there
    was divided success at trial.

[19]

In
    her costs endorsement, the trial judge noted that both parties were successful
    on a significant issue: Bell regarding set-off and Wesbell concerning the rate
    of interest on the balance owing under the MSA.  She concluded that as both
    parties were either equally successful, or equally unsuccessful there should
    be no order as to costs.

[20]

The
    appellant submits that the trial judge made an impermissible distributive costs
    order, allocating costs on the basis of which party was successful on each of
    the two issues at trial and not on the overall result of the action. The
    respondent submits that it was within the trial judges discretion to decline
    to award costs based on the divided success at trial.

[21]

We
    are of the view that the costs award cannot stand. The trial judge erred in
    focusing on individual issues in the litigation and disregarding the overall
    success achieved by Wesbell. The commencement of the action resulted in the
    payment by Bell to Wesbell of $1.6 million in the months prior to the trial. At
    trial, Wesbell received judgment in excess of $1 million.

[22]

The
    general rule is that, absent exceptional circumstances, a successful party is
    entitled to its costs of a proceeding. There is nothing identified by the trial
    judge or in our review of the case that justifies a departure from the general
    rule. Therefore, the appellant is entitled to its costs of the action. We fix
    those costs at $94,000, inclusive of fees, disbursements and applicable taxes.

[23]

The
    appeal is therefore allowed on the issue of costs but is otherwise dismissed.
    In our view, the respondent was successful on the appeal, other than the costs
    appeal, and is entitled to its costs, which we fix in the amount of $20,000,
    inclusive of disbursements and applicable taxes.

Released:  January 23, 2015 G.S.

G.R.
    Strathy C.J.O.

Paul
    Rouleau J.A.

C.W.
    Hourigan J.A.


